Exhibit 10.34

BLUE COAT SYSTEMS, INC.

1999 STOCK INCENTIVE PLAN:

NOTICE OF RESTRICTED STOCK AWARD

You have been granted restricted shares of Common Stock (the “Shares”) of Blue
Coat Systems, Inc. (the “Company”), in consideration for your services with the
Company, on the following terms:

 

Name of Recipient:   «Name» Total Number of Shares Granted:   «TotalShares»
Board Approval Date:   «Date» Fair Market Value per Share on Grant Date:  
$«Value Per Share» Total Fair Market Value of Award on Grant Date:  
$«TotalValue» Vesting Commencement Date:   «VestDay» Quarterly Vesting Dates:  
March 15th; June 15th; September 15th; December 15th Vesting Schedule:  
                     [specify number] Shares will vest on                     
(the “Initial Vesting Date”), subject to your completion of continuous service
as an employee or consultant of the Company or a subsidiary of the Company
(“Service”) from the Vesting Commencement Date through the Initial Vesting Date.
Thereafter, an additional 6.25% of the Shares will vest on each of the next 12
Quarterly Vesting Dates, subject to your completion of continuous Service during
the period between Quarterly Vesting Dates.              Shares will vest on
             (“Final Vesting Date”), subject to your completion of continuous
Service during the period between the last Quarterly Vesting Date and the Final
Vesting Date.

You and the Company agree that these Shares are awarded under and governed by
the terms and conditions of the Restricted Stock Agreement, which is attached to
and made a part of this document, and the Company’s 1999 Stock Incentive Plan
(the “Plan”).

 

2



--------------------------------------------------------------------------------

You further agree that the Company may deliver by email all documents relating
to the Plan or this award (including, without limitation, prospectuses required
by the Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements). You also agree that the
Company may deliver these documents by posting them on a web site maintained by
the Company or by a third party under contract with the Company. If the Company
posts these documents on a web site, it will notify you by email. By your
signature below, you agree to pay any withholding taxes due on award, vesting or
transfer of the Shares.

 

RECIPIENT:     BLUE COAT SYSTEMS, INC.

 

    By:   

 

 

    Title:   

 

 

3



--------------------------------------------------------------------------------

BLUE COAT SYSTEMS, INC.

1999 STOCK INCENTIVE PLAN:

RESTRICTED STOCK AGREEMENT

 

Grant    On the terms and conditions set forth in the Notice of Restricted Stock
Award and this Agreement, the Company hereby grants to you the number of Shares
set forth in the Notice of Restricted Stock Award. Payment for Shares    No
payment is required for the Shares that you are receiving, except for satisfying
any withholding taxes that may be due as a result of the grant of this award,
the vesting of the Shares or the transfer of the Shares. Vesting    The Shares
will vest and become non-forfeitable in installments, as shown in the Notice of
Restricted Stock Award. No additional Shares vest after your Service has
terminated for any reason. Change in Control   

The terms set forth in the Plan will control the extent to which the vesting of
Shares accelerates on a Change in Control or Involuntary Termination; provided,
however, that the Notice of Award may modify the acceleration of the vesting of
Shares on a Change in Control.

 

Change in Control and Involuntary Termination are defined in the Plan.

Forfeiture    If your Service terminates for any reason, then this award will
automatically terminate (and the Shares shall be forfeited) with respect to any
Shares that (a) have not vested before your termination date and (b) do not vest
as a result of the termination. You will receive no payment for any Shares that
are forfeited under this Agreement. The Company determines when your Service
terminates for this purpose. Leaves of Absence and Part-Time Work   

For purposes of this award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by applicable law, the Company’s leave of absence policy or the terms
of your leave. But your Service terminates when the approved leave ends, unless
you immediately return to active work.

 

If you go on a leave of absence, then the vesting schedule specified in the
Notice of Restricted Stock Award may be adjusted in accordance with the
Company’s leave of absence policy or the terms of your leave.



--------------------------------------------------------------------------------

Stock Certificates    The certificates for Shares that have not vested may be
held in escrow by the Company. Voting Rights    You may vote your Shares even
before they vest until or unless such Shares are forfeited. Withholding Taxes   
No stock certificates will be released to you unless you have made arrangements,
acceptable to the Company, to pay any and all withholding taxes that may be due
as a result of (a) the grant of this award, (b) the vesting of the Shares or (c)
the transfer of the Shares to you. With the Company’s consent, these
arrangements may include (i) withholding Shares of Company stock granted
hereunder with a fair market value equal to or less than the minimum amount of
taxes the Company is required to withhold, (ii) surrendering shares that you
previously acquired or (iii) the payment of withholding taxes from the proceeds
of the sale of shares through a Company-approved broker. The fair market value
of the shares you surrender, determined as of the date taxes otherwise would
have been withheld in cash, will be applied as a credit against the withholding
taxes. The Company reserves the right to withhold Shares pursuant to clause (i)
or to withhold from any other amounts due to you from the Company if you have
not satisfied your tax withholding obligations. Restrictions on Resale   
Unvested Shares may not be transferred by you, and the Company may take such
action as it deems appropriate to enforce the foregoing. You agree not to sell
any Shares when applicable laws, Company trading policies (including the
Company’s Insider Trading Policy) or an agreement between the Company and its
underwriters prohibit a sale. This restriction will apply during your Service
and for such period of time after the termination of your Service as the Company
may specify. No Retention Rights    Your award or this Agreement does not give
you the right to be employed or retained by the Company or a subsidiary of the
Company in any capacity. The Company and its subsidiaries reserve the right to
terminate your service at any time, with or without cause. Adjustments    In the
event of a stock split, a stock dividend or a similar change in Company stock,
the number of Shares that have not been transferred to you and remain subject to
this award will be adjusted accordingly. Applicable Law    This Agreement will
be interpreted and enforced under the laws of the State of Delaware (without
regard to their choice-of-law provisions).

 

2



--------------------------------------------------------------------------------

The Plan and Other Agreements   

The text of the Company’s 1999 Stock Incentive Plan is incorporated in this
Agreement by reference. A copy of the Plan is available on the Company’s
intranet or by request to the Company’s Finance Department.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this award. Any prior agreements, commitments or
negotiations concerning this award are superseded. This Agreement may be amended
only by another written agreement between the parties.

You agree to all of the terms and conditions described above and in the
Company’s 1999 Stock Incentive Plan.

 

3